Case 1:20-mc-00212-AJN Document 31-27 Filed 06/26/20 Page 1 of 4




              Exhibit 27
        Case 1:20-mc-00212-AJN Document 31-27 Filed 06/26/20 Page 2 of 4



                  DECREE-LAW No. 2.848, OF DECEMBER 7, 1940.

                                      CHAPTER IV

                             OTHER FALSE PRETENSES

[...]

False personation

      Art. 307 - Assuming, or attributing to a third party, a false identity to obtain an
advantage, for one’s own benefit or for the benefit of others, or to cause harm to others:

       Penalty - imprisonment, from three months to one year, or a fine, if the act does
not constitute part of a more serious crime.
            Case 1:20-mc-00212-AJN Document 31-27 Filed 06/26/20 Page 3 of 4


 -
LION BRIDGE



              STATE OF NEW YORK
                                                         ss
              COUNTY OF NEW YORK




                                              CERTIFICATION



     This is to certify that the attached translation is, to the best of my knowledge and belief; a true

     and accurate translation from Portuguese into English of the attached Decree Law No. 2.848 Art.

     307, dated December 7, 1940.




                                                              Ethan Ly, Managing Editor
                                                              Lionbridge




     Sworn to and subscribed before me
                                                                              LAURA E MUSICH
     this   z :i~ day of   .) Yfl €'        20   2.0                  NOTARY PUBLIC-STATE OF NEW YORK
                                                                              No. 01 MU6386791
                                                                          Qualified in Queens CountY
                                                                       My Commission Expires 01-28-2023




                       259 W 30th Street, 11th Floor New York, NY 10001 +1.212.631.7432
        Case 1:20-mc-00212-AJN Document 31-27 Filed 06/26/20 Page 4 of 4



               DECRETO-LEI No 2.848, DE 7 DE DEZEMBRO DE 1940.

                                     CAPÍTULO IV

                              DE OUTRAS FALSIDADES

[...]

Falsa identidade

    Art. 307 - Atribuir-se ou atribuir a terceiro falsa identidade para obter vantagem,
em proveito próprio ou alheio, ou para causar dano a outrem:

    Pena - detenção, de três meses a um ano, ou multa, se o fato não constitui
elemento de crime mais grave.
